Citation Nr: 0408218	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  96-23 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to May 1949 
and from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.    The veteran perfected a timely appeal of this 
determination to the Board.


REMAND

In January 1999, the Board remanded this case for further 
development to include  a VA examination of the veteran's 
prostatitis.  In February 1999, the Board notified the RO 
that the Board's communication to the veteran at a Beverly, 
Massachusetts address was returned undelivered.

The record reflects that a March 2001 supplemental statement 
of the case (SSOC) was sent to the Beverly address.  That 
SSOC reflects that the veteran failed to report for a VA 
examination in March 1999.  In July 2002, the RO determined 
that veteran's address had changed to one in Salem, 
Massachusetts.  In July 2002, the RO mailed the March 2001 
SSOC to the new address in Salem, Massachusetts.  

Thereafter, the record reflects that the veteran failed to 
report for a VA examination.  The record does not contain a 
copy of the examination notice.  The record does not show he 
was notified that his claim would be denied under the 
provisions of 38 C.F.R. § 3.655(b) (2003) if he failed to 
report for the scheduled VA examination.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  VA has a duty to notify the 
appellant and his representative, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  Review of the record 
shows that in March 2003, the RO notified the veteran of 
VCAA.  At that time, the RO notified the veteran generally of 
evidence needed to establish entitlement to service 
connection.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran at 
his current address of record and ask him 
if he is willing to report for a VA 
genitourinary examination to address his 
claim on appeal.  If so, then as further 
ordered below, the veteran should be 
notified that he will be scheduled for a 
VA examination to determine his 
entitlement to the benefit requested in 
this appeal.  He should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report (denial of the claim 
for increase under 38 C.F.R. § 3.655).  
If he fails to appear for the scheduled 
examination, this fact should be noted in 
the claims folder and a copy of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

3.  As discussed above, if the veteran 
has indicated he is willing to report for 
an examination, the RO should obtain from 
the veteran, the names and addresses of 
all medical care providers who have 
treated the veteran for his service-
connected prostatitis since April 1995.  
After securing the necessary release for 
any non-VA records, the RO should obtain 
these records and associate them with the 
claims folder.

4.  As discussed above, if the veteran 
has indicated he is willing to report for 
an examination, he should be scheduled 
for a VA genitourinary examination to 
determine the current severity of his 
prostatitis.  All necessary tests and 
studies should be conducted.  The 
veteran's subjective symptomatology as 
well as all symptoms that are clinically 
manifested and associated with the 
service-connected prostatitis should be 
reported in detail.  The examiner should 
note manifestations of any voiding 
dysfunction or urinary tract infection, 
and any treatment and/or medications 
required to manage those symptoms.  The 
examiner should specifically indicate 
whether the veteran's prostatitis is 
manifested by voiding dysfunction and if 
so, should comment on the presence and 
frequency of urine leakage or obstructed 
voiding.  The examiner should also 
specifically indicate whether the 
veteran's prostatitis is manifested by 
urinary tract infection and if so, should 
comment on the use of drug therapy, 
related hospitalizations, and the 
presence of intensive management.  The 
examiner should express an opinion as to 
which, if either (voiding dysfunction or 
urinary tract infection), is the 
predominant manifestation of his 
prostatitis.  

The claims folder should be made 
available to and reviewed by the medical 
examiner prior to the examination for use 
in the study of the case.  A complete 
rational of any opinion expressed should 
be included in the examination report.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




